TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00758-CR








Kenneth Allen Gerhard Lukasik, Appellant



v.



The State of Texas, Appellee








FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT


NO. CR94-016, HONORABLE JAMES C. ONION, JUDGE PRESIDING








PER CURIAM



	Appellant is awaiting trial of an indictment accusing him of aggravated assault. 
Appellant, who represents himself, filed a motion to recuse the Honorable Charles R. Ramsay,
Judge of the 22nd Judicial District Court.  After a hearing before the Honorable James C. Onion,
the motion was overruled.  Appellant gave notice of appeal.

	The order denying the motion to recuse may be reviewed on appeal following
conviction.  Tex. R. Civ. P. 18a(f); see Arnold v. State, 853 S.W.2d 543 (Tex. Crim. App. 1993)
(rule 18a applicable in criminal cases); see also Pelt v. State Bd. of Ins., 802 S.W.2d 822, 826
(Tex. App.--Austin 1990, no writ) (absent specific authority, this Court has no jurisdiction over
interlocutory appeals).  The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  January 10, 1996

Do Not Publish